Case 1:21-cv-05169-AT Document 15 Filed 08/10/21 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
WISCONSIN AVENUE HOLDINGS, LLC, DOC #
DATE FILED: _ 8/10/2021
Plaintiff,
-against- 21 Civ. 5169 (AT)
GBG USA, INC., f/k/a LF USA, INC., ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

Defendant has filed a voluntary petition for relief under Chapter 11 of the United States
Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York. ECF
No. 14. Accordingly, this case is STAYED pending resolution of that matter. 11 U.S.C. § 362.

Any party seeking to continue these proceedings should apply to the Bankruptcy Court for an
order clarifying any applicability of the automatic stay and/or for relief from the stay. See 11 U.S.C.
§ 362(d). The parties shall jointly file with the Court a written report of the status of this action every
three months, with the first such filing no later than November 10, 2021.

SO ORDERED.

Dated: August 10, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
